DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 2/3/2021 have been accepted. Claims 1-21 are still pending. Claim 18 is amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, and 18 contain the negative limitation “send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device without sending the content of the at least one other memory page to the second hypervisor module on the second computing device without sending the content of the at least one other memory page to allow the second hypervisor module to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page” which does not have the necessary support in the originally filed specification. While sending the verification value without the data is mentioned (Paragraph [0034]) of the specification, there is no reasoning given as to why one would send the verification value without the data as stated in the claim limitations. Since the claim limitations are giving a reason (and the specification and originally filed claims are not) as to why the verification value is being sent without the data this is what is constituting the new matter (see Patent Board Decision, pg. 8, footnote 6). The examiner recommends rewriting the limitations in a similar manner to:
send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device without sending the content of the at least one other memory page;
the second hypervisor module uses the second verification value to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page.
This breaks up the limitation so that the negative limitation is not read to have a condition as to why it is done, which is what lead to the 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 9, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam et al. (US PGPub 2010/0318991, hereafter referred to as Venkitachalam) in view of Hunter, VMware vSphere Blog: vSphere Replication Synchronization Types, June 19, 2015 (hereafter referred to as Hunter) in further view of Bissett et al. (US Patent 8,812,907, hereafter referred to as Bissett), and further in view of Linkert et al. (US PGPub 2006/0172724, hereafter referred to as Linkert).
Regarding claim 1, Venkitachalam teaches a memory comprising a plurality of memory pages (Fig. 1, 2, and Paragraph [0096], show memory in the system hardware and Paragraph [0059] states the existence of a shadow page table indicating the existence of pages), a processor device coupled to the memory (Fig. 1 shows CPUs 110 included in the system hardware making it obvious that they would be coupled to the memory for the system to perform all its necessary functions), and a first hypervisor module that interfaces with the processor device (Fig. 2, show the hypervisor connected to the system hardware meaning that it interfaces in some way to the CPU) and is to iteratively: determine that content of a memory page of the plurality of memory 10 pages has been modified (Paragraph [0059], states the checking of which pages have been modified), send the content of the memory page to a second (Paragraph [0059], describes methods of optimizing checkpoints which involve updating the second virtual machine’s (VM) memory, and it is stated that the pages are transmitted as a memory image to the second VM), and identify at least one other memory page of the plurality of memory pages (Paragraph [0059], as stated previously describes methods of optimizing the checkpoint process which involves identifying modified pages). Venkitachalam does not teach identify, for verification, at least one other memory page of the plurality of memory pages that was previously sent to the second computing device, generate a verification value based on content of the at least one other memory page, and sending the verification value without sending the content of the at least one other memory page to allow the second hypervisor module to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page.
Hunter teaches identify, for verification, at least one other piece of data of the plurality pieces of data that was previously sent to the second computing device (Full sync, states that during a full sync checksums are created and compared to see if there is a difference between data in the source and their copies in the target (second computing device). This means that the data would have already had to have been sent previously for it to be located on the target storage. While this is going on already detected changes are being sent to the (copies that have been modified) to the target (second device)), generate a verification value based on content of the other piece of data (Full sync, as stated previously, checksums (verification values) are created to check whether or not the particular piece of data (content) is the same or different from its copy in the target storage). Since both Venkitachalam and Hunter teach the use of virtual machines and sending data from one virtual machine to another it would have been obvious to one of ordinary skill in the art to modify the teachings of Venkitachalam to use the full sync as taught in Hunter in order to combine prior art elements according to known methods to yield the predictable of teach identify, for verification, at least one other memory page of the plurality of memory pages that was previously sent to the second computing device, generate a verification value based on content of the at least one other memory page. Venkitachalam and Hunter do not teach sending the verification value without sending the content of the at least one other memory page to allow the second hypervisor module to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page.
Bissett teaches generate a verification value based on content of the at least one other memory page (Col. 7, lines 5-11, states when the primary system is ready to send data a checksum is generated), and send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device (Col. 7, lines 5-11, the disk data is sent to the second hypervisor when it is ready after which the created checksum is the sent to the target virtual machine’s (TVM) transaction synchronization layer (TSL). It is obvious that the identifier (address given the use of the page tables in Col. 4, lines 52-55) for the data is sent along with the disk data so the second hypervisor can identify and update the corresponding pages). Since both Venkitachalam/Hunter and Bissett teach transferring data from one virtual machine to another it would have been obvious to one of ordinary skill at the time of invention to modify Venkitachalam and Hunter to incorporate the use of the checksum as taught in Bissett to obtain the predictable result of generating a verification value based on content of the at least one other memory page, and sending the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device. Venkitachalam, Hunter and Bissett do not teach sending the verification value without sending the content of the at least one other memory page to allow the second hypervisor module to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page.
Linkert teaches a random access memory (Paragraphs [0015]-[0016], shows the memory that can be used is RAM), and identifying a page for verification and sending verification data without sending the content of the page to allow verification of the copy of the other memory page being maintained is identical to the original (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], show the process of synchronization which involves sending a group of record hashes (without the corresponding data) to verify the data in the records (pages) are synchronized between the server and the device. The hashes are compared and if there is a match the record is verified as being the same and if there is a difference in the hash values then it indicates that changes to the record have been made and the changes need to be transferred). Since Venkitachalam/Hunter/Bissett and Linkert teach verifying data it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modify the teachings of Venkitachalam, Hunter, and Bissett with those of Linkert so as to send the verification value without having to send the data itself to obtain the predictable result of identifying memory pages for verification and sending the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device without sending the content of the at least one other memory page to allow the second hypervisor module to verify that a copy of the at least one other memory page maintained by the second hypervisor module is identical to the at least one other memory page. Since Venkitachalam/Hunter/Bissett and Linkert also teach memory for storing data it would have been obvious to one of ordinary skill to substitute the RAM taught in Linkert with the memory devices used for storing data in Venkitachalam, Hunter, and Bissett to obtain the predictable result a random access memory comprising a plurality of memory pages.
Regarding claim 3, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to determine that the content of the at least one other memory page is unmodified (Paragraph [0059], discusses a method for optimizing the checkpoint process by keeping track of what pages have been modified meaning that in order to do so an identification has to be made to determine whether the page in question has been modified or not). Hunter further teaches verifying content (Full sync, as stated in the rejection to claim 1, all content in the source will be checked against all content in the target device). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 5, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Bissett further teaches wherein the at least one other 5 memory page comprises a group of memory pages (Col. 4, lines 39-51, as stated in the rejection to claim 9, a list of pages can be kept. This effectively creates two groups, one of modified pages and one of unmodified pages. The primary and secondary VM memory stores can also be seen as two different groups), generate a verification value associated with the group of pages (Col. 7, lines 3-17, as stated in the rejection to claim 17, a checksum associated with the disk data (page group) is created), and send a group of memory page identifiers, each memory page identifier identifying a corresponding one of the memory pages in the group of memory pages, and the verification value to the second hypervisor module (Col. 7, lines 3-17, as stated in the rejection to claim 17, all the data and checksum are forwarded to the second hypervisor. It is obvious that the identifiers are included in this so that the updated data can be stored in the appropriate place). Linkert further teaches to generate a plurality of verification values, each verification value associated with a respective different (Paragraph [0049]-[0050], describes the generation of the group hashes used to verify data for a record group as well as the key and field hashes for each record in the group that are used for further verification if a difference is determined based on the comparison of the group hashes), and send the plurality of verification values to the second hypervisor module (Fig. 5 and Paragraphs [0049]-[0050], as stated in the rejection to claim 1). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 6, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Bissett further teaches the at least one other memory page comprises a group of memory pages (Col. 4, lines 39-51, states that a list of modified (dirty) pages can be kept This effectively creates two groups, one of modified pages and one of unmodified pages. The primary and secondary VM memory stores can also be seen as two different groups), to generate the verification value based on the content of the at least one other memory page, the first hypervisor module is further to generate the verification value based on the content of each memory page in the group of 20 memory pages (Col. 7, lines 3-17, a checksum associated with the disk data (page group) is created), and to send the verification value and the memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device, the first hypervisor module is further to send a group of (Col. 7, lines 3-17, all the data and checksum are forwarded to the second hypervisor. It is obvious that the identifiers are included in this so that the updated data can be stored in the appropriate place). Linkert further teaches and sending verification data without sending the content of the page to allow verification of the copy of the other memory page being maintained is identical to the original (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], as stated in the rejection to claim 1). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 7, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Venkitachalam further teaches the first hypervisor module is further to mark the content of the memory page as being unmodified (Paragraph [0059], as stated in the rejection to claim 4 can use dirty bits to indicate whether or not a page has been modified. It is also stated that this done by the primary virtual machine, and therefor by the primary hypervisor module (Fig. 2 and Paragraphs [0096] and [0100], show and talk of the relationship between the VM and hypervisor)). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 9, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Bissett further teaches wherein to identify the at least one (Col. 4, lines 39-51, states that a list of modified (dirty) pages can be kept, modified pages to be transferred during the checkpoint process are done using the list), and remove the memory page from the page list (Col. 11, lines 11-19, states that as a way to optimize the modified page list is to eliminate non-changes from the list). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 10, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Venkitachalam further teaches wherein the memory page identifier is a memory page address (Paragraph [0059], states that the shadow page tables can be checked or scanned making it obvious that the page address is used as the identifier since a page table is a mapping structure). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 11, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Lu further teaches receive a request from the second computing device for the content of the at least one other memory page and send the content of at least one other memory page to the second computing device in response to the request (Col. 11, lines 16-32, states that if the verification fails the manager can initiate another copy meaning another request for the data will have to be sent and that data will then have to be received by the manager. Since the manager in this case is overseeing the backup/copy of the data it makes it obvious that it is the second device since the original data resides elsewhere). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claims 12 and 14-16, claims 12 and 14-16 are the method claims associated with claims 1, 5, 6, and 11. Since Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claims 1, 5, 6, and 11 they also teach all the limitations of claims 12 and 14-16; therefore the rejection for claims 1, 5, 6, and 11 also apply to claims 12 and 14-16.
Regarding claim 17, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 12. Bissett further teaches receiving, by the second hypervisor module, the memory page identifier and the first verification value (Col. 7, lines 3-17, states when the data is ready it is forwarded to the target virtual machine and that the checksum value that is associated with the disk data is also forwarded to the second hypervisor), accessing the at least one other memory page identified by the memory page identifier on the second computing device (Col. 6, lines 51-62 and Col. 7, lines 3-17, state all reads that were done prior to the checkpoint are performed on the secondary system to check integrity making it obvious that if a read request was given for one of the modified pages that that the copy of that particular page would be accessed before the checksum is generated), generating a second verification value based on content of the at least one other memory page on the second computing device (Col. 7, lines 3-17, states that a second checksum value is generated by the second hypervisor's TSL), determining that the first verification value matches (Col. 7, lines 3-17, states that the two checksum values are compared). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.

Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Hunter, Bissett, and Linkert as applied to claim 1 above, and further in view of Bhargava et al. (US PGPub 2015/0143064, hereafter referred to as Bhargava).
Regarding claim 2, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to identify the at least one other memory page from the plurality of memory pages (Paragraph [0059], states that the page table can be constantly scanned).  Venkitachalam, Hunter, Bissett, and Linkert to not teach randomly identifying the at least one other memory page. Bhargava teaches randomly identifying data for verification (Paragraph [0312], states that random 64 KB blocks are read and used for verification)
Regarding claim 3, Venkitachalam, Hunter, Bissett, Linkert, and Bhargava teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to determine that the content of the at least one other memory page is unmodified (Paragraph [0059], discusses a method for optimizing the checkpoint process by keeping track of what pages have been modified meaning that in order to do so an identification has to be made to determine whether the page in question has been modified or not). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 4, Venkitachalam, Hunter, Bissett, Linkert, and Bhargava teach all the limitations of claim 3. Venkitachalam further teaches wherein to determine that the 30 content of the at least one other memory page is unmodified, the first hypervisor module is further to determine that a modified memory page bit associated with20161032US 18 the at least one other memory page indicates that the content of the at least one other memory page is unmodified (Paragraph [0059], states that dirty bits can be used to indicate whether a page has been modified). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 2.
Regarding claim 13, claim 13 is the method claim associated with claim 2. Since Venkitachalam, Hunter, Bissett, Linkert, and Bhargava teach all the limitations of claim 2 they also teach all the limitations of claim 13; therefore the rejection to claim 2 also applies to claim 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Hunter,  Bissett, and Linkert as applied to claim 1 above, and further in view of Mangtani et al. (US PGPub 2013/0232498, hereafter referred to as Mangtani). 
Regarding claim 8, Venkitachalam, Hunter, Bissett, and Linkert teach all the limitations of claim 1. Venkitachalam, Hunter, Bissett, and Linkert do not teach wherein the verification value is a MD5 hash value. 
Mangtani teaches wherein the verification value is a MD5 hash value (Paragraph [0084], states that the verification value can be a MD5 hash value). Since both Venkitachalam/Hunter/Bissett/ Linkert and Mangtani teach the use of verification values, it would have been obvious to one of ordinary skill at the time to substitute the verification value of Venkitachalam, Bissett, and Linkert with the MD5 hash value taught in Mangtani to obtain the predictable result of implementing the verification value to be a MD5 value.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam in view of Bissett in further view of Bhargava et al. (US PGPub 2015/0143064, hereafter referred to as Bhargava) in view of Linkert.
Regarding claim 18, Venkitachalam teaches a memory comprising a plurality of memory pages (Fig. 1, 2, Paragraph [0096], and Paragraph [0059] as stated in the rejection to claim 1), a processor device coupled to the memory (Fig. 1, as stated in the rejection to claim 1), and a first hypervisor module that interfaces with the processor device (Fig. 2, as stated in the rejection to claim 1), and ((Paragraph [0059], as stated in the rejection to claim 2). Venkitachalam does not teach determine that content of each memory page of a first set of memory pages of the plurality of memory pages has been modified, send the content of each memory page in the first set of memory 25 pages to a second hypervisor module on a second computing device, randomly identify a second set of memory pages from the plurality of memory pages, generate a verification value based on the content of each memory page in the second set of memory pages, and 30 send a group of memory page identifiers, each memory page identifier identifying a corresponding one of the memory pages in the20161032US 22 second set of memory pages, and the verification value to the second hypervisor module.
Bissett teaches determine that content of each memory page of a first set of memory pages of the plurality of memory pages has been modified (Col. 4, lines 39-51, as stated in the rejection to claim 6), send the content of each memory page in the first set of memory 25 pages to a second hypervisor module on a second computing device (Col. 4, lines 39-51, as stated in the rejection to claim 6), generate a verification value based on the content of each memory page in the second set of memory pages (Col. 7, lines 3-17, as stated in the rejection to claim 6), and 30 send a group of memory page identifiers, each memory page identifier identifying a corresponding one of the memory pages in the20161032US 22 second set of memory pages, and the verification value to the second hypervisor module (Col. 7, lines 3-17, as stated in the rejection to claim 6). Since both Venkitachalam and Bissett teach transferring data from one virtual machine to without sending the content of the second set of memory pages to allow the second hypervisor module to verify that a copy of the second set of memory pages maintained by the second hypervisor module is identical to the second set of memory pages.
Bhargava teaches randomly identifying data for verification (Paragraph [0312], states that random 64 KB blocks are read and used for verification). Since both Venkitachalam/Bissett and Bhargava teach identifying data for verification it would have been obvious to one of ordinary skill in the art to modify the teachings of Venkitachalam and Bissett to incorporate the teachings of Bhargava so as to be able to randomly identify a set of pages for verification to without sending the content of the second set of memory pages to allow the second hypervisor module to verify that a copy of the second set of memory pages maintained by the second hypervisor module is identical to the second set of memory pages.
Linkert teaches identifying a page for verification and sending verification data without sending the content of the page to allow verification of the copy of the other memory page being maintained is identical to the original (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], show the process of synchronization which involves sending a group of record hashes (without the corresponding data) to verify the data in the records (pages) are synchronized between the server and the device. The hashes are compared and if there is a match the record is verified as being the same and if there is a difference in the hash values then it indicates that changes to the record have been made and the changes need to be transferred). Since Venkitachalam/Bissett/Bhargava and Linkert teach verifying data it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modifying the teachings of Venkitachalam, Bissett, and Bhargava with those of Linkert so as to send the verification value without having to send the data itself to obtain the predictable result of identifying memory pages for verification and sending the verification value and a memory page identifier that identifies the at least one other memory page to the second 
Regarding claim 19, Venkitachalam, Bissett, and Bhargava teach all the limitations of claim 18. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to determine that the content of the at least one other memory page is unmodified (Paragraph [0059], as stated in the rejection to claim 3). Bissett further teaches groups of pages (Col. 4, lines 39-51, as stated in the rejection to claim 6). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Bissett, Bhargava, and Linkert as applied to claim 18 above, and further in view of Mangtani
Regarding claim 20, Venkitachalam, Bissett, Bhargava, and Linkert teach all the limitations of claim 18. Venkitachalam, Bissett, Bhargava, and Linkert do not teach wherein the verification value is a MD5 hash value. 
Mangtani teaches wherein the verification value is a MD5 hash value (Paragraph [0084], states that the verification value can be a MD5 hash value). Since both Venkitachalam/Bissett/ Bhargava/Linkert and Mangtani teach the use of verification values, it would have been obvious to one of ordinary skill at the time to substitute the verification value of Venkitachalam, Bissett, .

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Bissett, Bhargava, and Linkert as applied to claim 18 above, in further view of Lu et al. (US Patent 7,440,982). 
Venkitachalam, Bissett, Bhargava, and Linkert teach all the limitations of claim 18. Bissett further teaches a set of pages (Col. 4, lines 39-51, as stated in the rejection to claim 6). Venkitachalam, Bissett, Bhargava, and Linkert do not teach wherein the first hypervisor module is to further: receive a request from the second computing device for the content of each page in the second set of memory pages; and 15 send the content of each page in second set of memory pages to the second computing device in response to the request.
Lu teaches receive a request from the second computing device for the content of each page in the second set of memory pages; and 15 send the content of each page in second set of memory pages to the second computing device in response to the request (Col. 11, lines 16-32, as stated in the rejection to claim 11. It is obvious that if more than one file in the chunk needs to be re-copied that a request for each would be sent). Since both Venkitachalam/Bissett/Bhargava/Linkert and Lu teach generating verification values it would have been obvious to one of ordinary skill at the time of invention to combine the prior art elements according to known methods by modifying the teachings of Venkitachalam, Bissett, Bhargava, and Linkert to have the second .
	
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that were presented in Appeal Brief filed 11/5/2018, the examiner respectfully disagrees. The response to these arguments were made in the Examiner’s Answer filed 12/20/2018 and affirmed by the board on 7/31/2020 (the part of the rejections that were reversed were with regards to the Lu reference that was used).
Regarding the applicant’s argument for the 112(a) rejection, based on the way the claim is written the reasoning that is presented is not being interpreted as the reason for sending the verification value to the second hypervisor as the applicant demonstrates, it is being interpreted as the reason no data is included with the verification value when it is sent, which does not have support in the specification. As pointed out by the examiner and demonstrated by the applicant there is support for sending the verification value without the data. However there is no reason given as to why the data is not included with the verification value, which is how the limitation can read and why the board noted the 112(a) could be applied. This is why the examiner recommended separating the limitation as shown in the 112(a) rejection to split off the reasoning at the end of the limitation from the rest of the limitation. The two separate limitations are supported and it is clear what happens and why. 

In regards to Linkert not teaching that the data is previously sent, first Hunter is relied upon to explicitly teach data that is previously sent not Linkert. Linkert is relied upon to teach the use of a RAM memory and explicitly showing sending the verification value without the data. Second, Linkert deals with verifying data on synchronized devices and sending over updates to previously sent data or new data if there is an identification of data not being the same or present (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058]). This means that the data that is present on the device and being verified had to have been previously sent, otherwise it would not exist on the synchronized device.
Regarding the applicant’s arguments to claims 18-21, the argument is moot as the applicant amended independent claim 18 to include limitations not taught by the applied references. To address this, Linkert has been incorporated in the rejection to teach the amended limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132